            Case 4:21-cv-01600 Document 1 Filed on 04/01/21 in TXSD Page 1 of 16



                                      UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEW MEXICO

                                                           §
TRAVIS BRUNET,                                             §   Civil Action No. _________________
Individually and on behalf                                 §
of all others similarly situated,                          §
                                                           §   JURY TRIAL DEMANDED
                               Plaintiff,                  §
                                                           §
v.                                                         §   COLLECTIVE ACTION
                                                           §   PURSUANT TO 29 U.S.C. § 216(b)
GB PREMIUM OCTG SERVICES LLC                               §
                                                           §   CLASS ACTION
                              Defendant.                   §   PURSUANT TO FED. R. CIV. P. 23
                                                           §

                        ORIGINAL COLLECTIVE/CLASS ACTION COMPLAINT

              Travis Brunet brings this action individually and on behalf of all current and former Thread

     Representatives (hereinafter “Plaintiff and the Putative Class Members”) who worked for GB

     Premium OCTG Services LLC (“GB”) and were paid a straight hourly wage but no overtime from

     three years preceding the filing of the Original Complaint through the final disposition of this matter,

     seeking all available relief, including compensation, liquidated damages, attorneys’ fees, and costs,

     pursuant the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201, et seq., and the New Mexico

     Minimum Wage Act (“NMMWA”), §§ 50-4-19 et seq.

              Plaintiff’s FLSA claims are asserted as a collective action under Section 16(b) of the FLSA, 29

     U.S.C. §216(b), while his NMMWA claims are asserted as a class action under Federal Rule of Civil

     Procedure 23. The following allegations are based on personal knowledge as to Plaintiff’s own conduct

     and are made on information and belief as to the acts of others.




     Original Collective/Class Action Complaint                                                       Page 1
       Case 4:21-cv-01600 Document 1 Filed on 04/01/21 in TXSD Page 2 of 16



                                                  I.
                                               OVERVIEW

         1.       This lawsuit includes a collective action pursuant to the FLSA, 29 U.S.C. §§ 201 et. seq.,

to recover overtime wages, and a Federal Rule of Civil Procedure 23(b) (3) class action pursuant to

the state law of New Mexico to recover unpaid wages, overtime wages, and other applicable penalties.

         2.       Plaintiff and the Putative Class Members are those current and former Thread

Representatives who worked for GB, anywhere in the United States, at any time from April 1, 2018

through the final disposition of this matter, and were paid a straight hourly wage for all hours worked,

but did not receive overtime for all hours worked over forty (40) in each workweek.

         3.       GB misclassified Plaintiff and the Putative Class Members as independent contractors.

         4.       Although Plaintiff and the Putative Class Members routinely work (and worked) in

excess of forty (40) hours per workweek, Plaintiff and the Putative Class Members were not paid

overtime of at least one and one-half their regular rates for all hours worked in excess of forty (40)

hours per workweek.

         5.       The decision by GB not to pay overtime compensation to Plaintiff and the Putative

Class Members was neither reasonable nor in good faith.

         6.       GB knowingly and deliberately failed to compensate Plaintiff and the Putative Class

Members overtime of at least one and one-half their regular rates for all hours worked in excess of

forty (40) hours per workweek.

         7.       Plaintiff and the Putative Class Members did not and currently do not perform work

that meets the definition of exempt work under the FLSA or the NMMWA.

         8.       Plaintiff and the Putative Class Members therefore seek to recover all unpaid overtime

and other damages owed under the FLSA as a collective action pursuant to 29 U.S.C. § 216(b), and to

recover all unpaid overtime and other damages owed under the NMMWA as a class action pursuant

to Federal Rule of Civil Procedure 23.

Original Collective/Class Action Complaint                                                           Page 2
       Case 4:21-cv-01600 Document 1 Filed on 04/01/21 in TXSD Page 3 of 16




         9.        Plaintiff prays that all similarly situated Thread Representatives (Putative Class

Members) be notified of the pendency of this action to apprise them of their rights and provide them

an opportunity to opt-in to this lawsuit.

         10.       Plaintiff also prays that the Rule 23/New Mexico Class is certified as defined herein,

and Plaintiff be designated as the Class Representative.

                                                     II.
                                                THE PARTIES

         11.       Plaintiff Travis Brunet worked for GB within the relevant time period. Plaintiff Brunet

did not receive overtime compensation for all hours worked in excess of forty (40) hours per

workweek.1

         12.       The Putative Class Members include those current and former Thread Representatives

who worked for GB, anywhere in the United States, at any time since April 1, 2018, and have been

subjected to the same illegal pay system under which Plaintiff Brunet worked and was paid.

         13.       The New Mexico Class members include those current and former Thread

Representatives who worked for GB, in the state of New Mexico, at any time from April 1, 2018

through the final disposition of this matter, and have been subjected to the same illegal pay system

under which Plaintiff Brunet worked and was paid.

         14.       GB Premium OCTG Services LLC (“GB”) is a foreign limited liability company doing

business in the State of New Mexico and may be served through its registered agent for service, C T

Corporation, 2929 Allen Parkway, Suite 300, Houston, Texas 77024.




         1   The written consent of Travis Brunet is hereby attached as Exhibit A.



Original Collective/Class Action Complaint                                                         Page 3
       Case 4:21-cv-01600 Document 1 Filed on 04/01/21 in TXSD Page 4 of 16



                                                  III.
                                         JURISDICTION & VENUE

         15.       This Court has subject matter jurisdiction over the FLSA claims pursuant to 28 U.S.C.

§ 1331 as this is an action arising under 29 U.S.C. §§ 201 et. seq.

         16.       This Court has supplemental jurisdiction over the additional New Mexico state law

claims under 29 U.S.C. § 1367.

         17.       This Court has general personal jurisdiction over GB because GB’s significant contacts

with, and business operations in, New Mexico are systematic and continuous such that it is essentially

at home in New Mexico.

         18.       This Court has specific personal jurisdiction over GB because the cause of action arose

within this District as a direct result of GB’s conduct within this District.

         19.       Venue is proper in the District of New Mexico because this is a judicial district where

a substantial part of the events or omissions giving rise to the claim occurred.

         20.       Specifically, GB has maintained a working presence throughout New Mexico (and the

United States), and Plaintiff Brunet worked in and around Jal, New Mexico throughout his

employment with GB, all of which are located in this District and Division.

         21.       Venue is therefore proper in this Court pursuant to 28 U.S.C. § 1391.

                                                    IV.
                                             ADDITIONAL FACTS

         22.       GB has been providing oilfield tubular connection services to a wide range of domestic

and international clients since 1986.2




         2   https://gbpremserv.com/about-us/.


Original Collective/Class Action Complaint                                                         Page 4
       Case 4:21-cv-01600 Document 1 Filed on 04/01/21 in TXSD Page 5 of 16




         23.      As part of its oilfield tubular connection services, GB employed numerous Thread

Representatives to provide inspection and testing of threaded pipe, connectors, and torque

measurements in New Mexico and throughout the United States and the Gulf of Mexico.

         24.      GB paid its Thread Representatives a straight hourly wage for all hours worked but no

overtime—including Plaintiff Brunet and the individuals that make up the putative or potential class.

         25.      While exact job titles may differ, these workers were subjected to the same or similar

illegal pay practices for similar work in the oilfield.

         26.      Plaintiff Brunet worked exclusively for GB as a Thread Representative in New Mexico,

Texas, California, Colorado, Alaska, North Dakota, Mississippi, Louisiana and the Gulf of Mexico

from approximately April 2014 through March 2021.

         27.      Based on the schedules set by GB, Plaintiff and the Putative Class Members worked

over forty (40) hours nearly every (if not every) workweek they performed services for GB.

         28.      Although it is well-known that blue-collar oilfield workers like Plaintiff and the

Putative Class Members are not exempt from overtime, GB did not pay Plaintiff and the Putative

Class Members the additional overtime premium required by the FLSA for hours worked in excess of

forty (40) in a workweek.

         29.      Plaintiff and the Putative Class Members’ primary job duties included inspection and

testing of threaded pipe, connectors, and torque measurements in the oilfield and offshore in the Gulf

of Mexico.

         30.      Plaintiff and the Putative Class Members would conduct their day-to-day activities

within mandatory and designed parameters and in accordance with pre-determined operational plans

created by GB and/or their clients.

         31.      Plaintiff and the Putative Class Members’ daily and weekly activities were routine and

largely governed by standardized plans, procedures, and checklists created by GB.



Original Collective/Class Action Complaint                                                       Page 5
       Case 4:21-cv-01600 Document 1 Filed on 04/01/21 in TXSD Page 6 of 16




         32.      Virtually every job function was pre-determined by GB, including the tools to use at a

job site, Plaintiff and the Putative Class Members’ schedule of work, and related work duties.

         33.      Plaintiff and the Putative Class Members were prohibited from varying their job duties

outside of the predetermined parameters.

         34.      Moreover, Plaintiff and the Putative Class Members’ job functions were primarily

technical and manual labor in nature, requiring little to no official training, much less a college

education or other advanced degree.

         35.      Plaintiff and the Putative Class Members are blue-collar workers.

         36.      They rely on their hands, physical skills, and energy to perform manual and routine

labor in the oilfields of the United States and offshore in the Gulf of Mexico.

         37.      GB determined the hours Plaintiff and the Putative Class Members worked.

         38.      GB set Plaintiff and the Putative Class Members’ pay and controlled the number of

hours they worked on a weekly basis.

         39.      GB set all employment-related policies applicable to Plaintiff and the Putative Class

Members.

         40.      GB maintained control over pricing and marketing.

         41.      GB also chose equipment and product suppliers.

         42.      GB owned or controlled the equipment and supplies that Plaintiff and the Putative

Class Members used to perform their work.

         43.      GB had the power to hire and fire Plaintiff and the Putative Class Members.

         44.      GB made all personnel and payroll decisions with respect to Plaintiff and the Putative

Class Members, including but not limited to, the decision to pay Plaintiff and the Putative Class

Members a straight hourly wage for all hours worked with no overtime pay.

         45.      GB reimbursed Plaintiff and the Putative Class Members for expenses.



Original Collective/Class Action Complaint                                                       Page 6
       Case 4:21-cv-01600 Document 1 Filed on 04/01/21 in TXSD Page 7 of 16




         46.       Specifically, GB provided Plaintiff and the Putative Class Members with company

credit cards and paid and/or reimbursed Plaintiff and the Putative Class Members for travel, lodging

and food.

         47.       GB also paid and/or reimbursed Plaintiff and the Putative Class Members for their

personal protective equipment (“PPE”) – that is, fire/flame retardant clothing, hardhats, safety

goggles, etc.

         48.       GB provided tools and equipment that Plaintiff and the Putative Class Members used.

         49.       Plaintiff and the Putative Class Members did not employ their own workers.

         50.       Plaintiff and the Putative Class Members worked continuously for GB on a permanent

full-time basis.

         51.       GB, instead of Plaintiff and the Putative Class Members, made the large capital

investments in leases, buildings, equipment, tools, and supplies.

         52.       Plaintiff and the Putative Class Members relied exclusively on GB for their work.

         53.       Plaintiff and the Putative Class Members did not market any business or services of

their own.

         54.       Instead, Plaintiff and the Putative Class Members worked the hours assigned by GB,

performed duties assigned by GB, worked on projects assigned by GB, and worked for the benefit of

GB and its customers.

         55.       GB paid Plaintiff and the Putative Class Members on a bi-weekly basis.

         56.       Plaintiff and the Putative Class Members did not earn a profit based on any business

investment of their own.

         57.       Rather, Plaintiff and the Putative Class Members’ only earning opportunity was based

on the number of hours they were allowed to work, which was controlled by GB and its customers.




Original Collective/Class Action Complaint                                                        Page 7
       Case 4:21-cv-01600 Document 1 Filed on 04/01/21 in TXSD Page 8 of 16




         58.      GB improperly classified Plaintiff and the Putative Class Members as independent

contractors.

         59.      The classification was improper because Plaintiff and the Putative Class Members were

not in business for themselves.

         60.      Instead, they were economically dependent upon GB for their work.

         61.      The FLSA mandates that overtime be paid at one and one-half times an employee’s

regular rate of pay.

         62.      GB denied Plaintiff and the Putative Class Members overtime pay as a result of a

widely applicable, illegal pay practice.

         63.      Plaintiff and the Putative Class Members regularly worked in excess of forty (40) hours

per week but never received overtime compensation.

         64.      GB applied this pay practice despite clear and controlling law that states that Plaintiff

and the Putative Class Members were GB’s non-exempt employees, and not independent contractors.

         65.      Accordingly, GB’s pay policies and practices blatantly violated (and continue to

violate) the FLSA and the NMMWA.

                                                    V.
                                             CAUSES OF ACTION

                                              COUNT ONE
                               (Collective Action Alleging FLSA Violations)

A.       FLSA COVERAGE

         66.      All previous paragraphs are incorporated as though fully set forth herein.

         67.      The FLSA Collective is defined as:

         ALL THREAD REPRESENTATIVES WHO WORKED FOR GB PREMIUM
         OCTG SERVICES LLC, ANYWHERE IN THE UNITED STATES, AT ANY TIME
         FROM APRIL 1, 2018 THROUGH THE FINAL DISPOSITION OF THIS
         MATTER. (“FLSA Collective” or “FLSA Collective Members”).




Original Collective/Class Action Complaint                                                          Page 8
       Case 4:21-cv-01600 Document 1 Filed on 04/01/21 in TXSD Page 9 of 16




          68.     At all times hereinafter mentioned, GB has been an employer within the meaning of

Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

          69.     At all times hereinafter mentioned, GB has been an enterprise within the meaning of

Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

          70.     At all times hereinafter mentioned, GB has been an enterprise engaged in commerce

or in the production of goods for commerce within the meaning of Section 3(s)(1) of the FLSA, 29

U.S.C. § 203(s)(1), in that said enterprise has had employees engaged in commerce or in the production

of goods for commerce, or employees handling, selling, or otherwise working on goods or materials

that have been moved in or produced for commerce by any person, or in any closely related process

or occupation directly essential to the production thereof, and in that those enterprises have had, and

have, an annual gross volume of sales made or business done of not less than $500,000.00 (exclusive

of excise taxes at the retail level which are separately stated).

          71.     During the respective periods of Plaintiff and the FLSA Collective Members’

employment by GB, these individuals provided services for GB that involved interstate commerce for

purposes of the FLSA.

          72.     In performing the operations hereinabove described, Plaintiff and the FLSA Collective

Members were engaged in commerce or in the production of goods for commerce within the meaning

of §§ 203(b), 203(i), 203(j), 206(a), and 207(a) of the FLSA. 29 U.S.C. §§ 203(b), 203(i), 203(j), 206(a),

207(a).

          73.     Specifically, Plaintiff and the FLSA Collective Members are (or were) non-exempt

employees who worked for GB and were engaged in oilfield services that were directly essential to the

production of goods for GB and related oil and gas exploration and production companies. 29 U.S.C.

§ 203(j).




Original Collective/Class Action Complaint                                                         Page 9
      Case 4:21-cv-01600 Document 1 Filed on 04/01/21 in TXSD Page 10 of 16




         74.      At all times hereinafter mentioned, Plaintiff and the FLSA Collective Members are (or

were) individual employees who were engaged in commerce or in the production of goods for

commerce as required by 29 U.S.C. §§ 206–07.

         75.      In violating the FLSA, GB acted willfully, without a good faith basis and with reckless

disregard of applicable federal law.

         76.      The proposed collective of similarly situated employees, i.e. putative collective

members sought to be certified pursuant to 29 U.S.C. § 216(b), is defined in Paragraph 67.

         77.      The precise size and identity of the proposed class should be ascertainable from the

business records, tax records, and/or employee or personnel records of GB.

B.       FAILURE TO PAY WAGES IN ACCORDANCE WITH THE FLSA

         78.      All previous paragraphs are incorporated as though fully set forth herein.

         79.      GB violated provisions of Sections 7 and 15 of the FLSA, 29 U.S.C. §§ 207, and

215(a)(2) by employing individuals in an enterprise engaged in commerce or in the production of

goods for commerce within the meaning of the FLSA for workweeks longer than forty (40) hours

without compensating such employees for hours worked in excess of forty (40) hours per week at

rates at least one and one-half times the regular rates.

         80.      Plaintiff and the FLSA Collective Members have suffered damages and continue to

suffer damages as a result of GB’s acts or omissions as described herein; though GB is in possession

and control of necessary documents and information from which Plaintiff and the FLSA Collective

Members would be able to precisely calculate damages.

         81.      Moreover, GB knowingly, willfully and in reckless disregard carried out its illegal

pattern of failing to pay Plaintiff and other similarly situated employees overtime compensation. 29

U.S.C. § 255(a).

         82.      GB knew or should have known its pay practices were in violation of the FLSA.



Original Collective/Class Action Complaint                                                       Page 10
      Case 4:21-cv-01600 Document 1 Filed on 04/01/21 in TXSD Page 11 of 16




         83.      GB is a sophisticated party and employer, and therefore knew (or should have known)

its policies were in violation of the FLSA.

         84.      Plaintiff and the FLSA Collective Members, on the other hand, are (and were)

unsophisticated employees who trusted GB to pay overtime in accordance with the law.

         85.      The decision and practice by GB to not pay overtime was neither reasonable nor in

good faith.

         86.      Accordingly, Plaintiff and the Putative Class Members are entitled to overtime wages

for all hours worked in excess of forty (40) in a workweek pursuant to the FLSA in an amount equal

to one-and-a-half times their regular rate of pay, plus liquidated damages, attorneys’ fees and costs.

C.       FLSA COLLECTIVE ACTION ALLEGATIONS

         87.      All previous paragraphs are incorporated as though fully set forth herein.

         88.      Pursuant to 29 U.S.C. § 216(b), this collective claim is made on behalf of all those who

are (or were) similarly situated to Plaintiff.

         89.      Other similarly situated employees have been victimized by GB’s patterns, practices,

and policies, which are in willful violation of the FLSA.

         90.      The FLSA Collective Members are defined in Paragraph 67.

         91.      GB’s failure to pay any overtime compensation results from generally applicable

policies and practices and does not depend on the personal circumstances of the individual FLSA

Collective Members.

         92.      Thus, Plaintiff’s experiences are typical of the experiences of the FLSA Collective

Members.

         93.      The specific job titles or precise job requirements of the various FLSA Collective

Members does not prevent collective treatment.




Original Collective/Class Action Complaint                                                        Page 11
      Case 4:21-cv-01600 Document 1 Filed on 04/01/21 in TXSD Page 12 of 16




         94.      All of the FLSA Collective Members—regardless of their specific job titles, precise job

requirements, rates of pay, or job locations—are entitled to be properly compensated for all hours

worked in excess of forty (40) hours per workweek.

         95.      Although the issues of damages may be individual in character, there is no detraction

from the common nucleus of liability facts.

         96.      Indeed, the FLSA Collective Members are blue-collar oilfield workers entitled to

overtime after forty (40) hours in a week.

         97.      GB has employed a substantial number of similarly situated Thread Representatives

across the United States since April 1, 2018.

         98.      Upon information and belief, these workers are geographically dispersed, residing and

working in locations across the United States.

         99.      Because these workers do not have fixed work locations, they may work in different

states across the country in the course of a given year.

         100.     Absent a collective action, many members of the proposed FLSA collective likely will

not obtain redress of their injuries and GB will retain the proceeds of its rampant violations.

         101.     Moreover, individual litigation would be unduly burdensome to the judicial system.

         102.     Concentrating the litigation in one forum will promote judicial economy and parity

among the claims of the individual members of the classes and provide for judicial consistency.

         103.     Accordingly, the FLSA collective of similarly situated plaintiffs should be certified as

defined as in Paragraph 67 and notice should be promptly sent.

                                             COUNT TWO
                           (Class Action Alleging Violations of the NMMWA)

A.       NMMWA COVERAGE

         104.     All previous paragraphs are incorporated as though fully set forth herein.

         105.     The New Mexico Class is defined as:

Original Collective/Class Action Complaint                                                        Page 12
      Case 4:21-cv-01600 Document 1 Filed on 04/01/21 in TXSD Page 13 of 16



         ALL THREAD REPRESENTATIVES WHO WORKED FOR GB
         PREMIUM OCTG SERVICES LLC, IN THE STATE OF NEW MEXICO,
         AT ANY TIME FROM APRIL 1, 2018 THROUGH THE FINAL
         DISPOSITION OF THIS MATTER. (“New Mexico Class” or “New Mexico
         Class Members”).

         106.     At all times hereinafter mentioned, GB has been an employer within the meaning of

the NMMWA.

         107.     At all times hereinafter mentioned, Plaintiff and the New Mexico Class Members have

been employees within the meaning of the NMMWA.

B.       FAILURE TO PAY WAGES IN ACCORDANCE WITH THE NMMWA

         108.     All previous paragraphs are incorporated as though fully set forth herein.

         109.     The NMMWA requires that employees receive “time and one-half” overtime premium

compensation for hours worked over forty (40) per week.

         110.     Plaintiff and the New Mexico Class Members have not been exempt from receiving

overtime benefits under the NMMWA.

         111.     Plaintiff and the New Mexico Class Members regularly worked more than forty (40)

hours in workweeks during times relevant to this complaint, however, GB violated the NMMWA by

failing to pay Plaintiff and the New Mexico Class Members any overtime premium for hours worked

over forty (40) per week.

         112.     Plaintiff and the New Mexico Class Members have suffered damages and continue to

suffer damages as a result of GB’s acts or omissions as described herein; though GB is in possession

and control of necessary documents and information from which Plaintiff and the NMMWA Class

Members would be able to precisely calculate damages.

         113.     In violating the NMMWA, GB acted willfully, without a good faith basis and with

reckless disregard of clearly applicable New Mexico law.




Original Collective/Class Action Complaint                                                     Page 13
      Case 4:21-cv-01600 Document 1 Filed on 04/01/21 in TXSD Page 14 of 16




         114.      The proposed class of employees, i.e. putative class members sought to be certified

pursuant to the NMMWA, is defined in Paragraph 105.

         115.      The precise size and identity of the proposed class should be ascertainable from the

business records, tax records, and/or employee or personnel records of GB.

C.       NMMWA CLASS ALLEGATIONS

         116.      Plaintiff brings his NMMWA claims as a class action pursuant to Federal Rule of Civil

Procedure 23 on behalf of all similarly situated individuals employed by GB to work in New Mexico

since April 1, 2018.

         117.      Class action treatment of Plaintiff’s NMMWA claims is appropriate because, as alleged

below, all of Federal Rule of Civil Procedure 23’s class action requisites are satisfied.

         118.      The number of New Mexico Class Members is so numerous that joinder of all class

members is impracticable.

         119.      Plaintiff’s claims share common issues of law and fact with the claims of the New

Mexico Class.

         120.      Plaintiff is a member of the New Mexico Class, his claims are typical of the claims of

other class members, and he has no interests that are antagonistic to or in conflict with the interests

of the New Mexico Class Members.

         121.      Plaintiff and his counsel will fairly and adequately represent the class members and

their interests.

         122.      Class certification is appropriate under Federal Rule of Civil Procedure 23(b)(3)

because common questions of law and fact predominate over questions affecting only individual class

members and because a class action is superior to other available methods for the fair and efficient

adjudication of this litigation.

         123.      Accordingly, the New Mexico Class should be certified as in Paragraph 105.



Original Collective/Class Action Complaint                                                       Page 14
      Case 4:21-cv-01600 Document 1 Filed on 04/01/21 in TXSD Page 15 of 16



                                                   VI.
                                             RELIEF SOUGHT

         124.     Plaintiff respectfully prays for judgment against GB as follows:

                  a.       For an Order recognizing this proceeding as a collective action pursuant to

Section 216(b) of the FLSA, certifying the FLSA Collective as defined in Paragraph 67 and requiring

GB to provide the names, addresses, e-mail addresses, telephone numbers, and social security numbers

of all potential collective action members;

                  b.       For an order certifying the NMMWA Class as defined in Paragraph 105, and

designating Plaintiff Brunet as Representative of the NMMWA Class;

                  c.       For an Order approving the form and content of a notice to be sent to all

potential FLSA Collective Members advising them of the pendency of this litigation and of their rights

with respect thereto;

                  d.       For an Order pursuant to Section 16(b) of the FLSA finding GB liable for

unpaid back wages due to Plaintiff (and those FLSA Collective Members who have joined in the suit),

for liquidated damages equal in amount to the unpaid compensation found due to Plaintiff (and those

FLSA Collective Members who have joined in the suit);

                  e.       For an Order awarding the costs and expenses of this action;

                  f.       For an Order awarding attorneys’ fees;

                  g.       For an Order awarding pre-judgment and post-judgment interest at the highest

rates allowed by law;

                  h.       For an Order awarding Plaintiff Brunet a service award as permitted by law;

                  i.       For an Order compelling the accounting of the books and records of GB, at

GB’s own expense;




Original Collective/Class Action Complaint                                                      Page 15
      Case 4:21-cv-01600 Document 1 Filed on 04/01/21 in TXSD Page 16 of 16




                  j.       For an Order providing for injunctive relief prohibiting GB from engaging in

future violations of the FLSA and the NMMWA, and requiring GB to comply with such laws going

forward; and

                  k.       For an Order granting such other and further relief as may be necessary and

appropriate.


Date: April 1, 2021                          Respectfully submitted,

                                             ANDERSON ALEXANDER, PLLC

                                        By: /s/ Clif Alexander
                                            Clif Alexander
                                            State Bar No. 24064805
                                            clif@a2xlaw.com
                                            Austin W. Anderson
                                            State Bar No. 24045189
                                            austin@a2xlaw.com
                                            Lauren E. Braddy
                                            State Bar No. 24071993
                                            lauren@a2xlaw.com
                                            819 N. Upper Broadway
                                            Corpus Christi, Texas 78401
                                            Telephone: (361) 452-1279
                                            Facsimile: (361) 452-1284

                                             Attorneys in Charge for Plaintiff and the Putative Class
                                             Members




Original Collective/Class Action Complaint                                                     Page 16
